DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments concerning Election/Restriction
Applicant requests that the examiner withdraw the restriction requirement because there is not a serious search burden. This is not found persuasive because each of the inventions requires its own unique search strategies and search terms. For example, invention I requires search strategies and search terms specifically adapted to searching for an apparatus comprising an inspection block adjacent to a tip dresser, and invention II requires search strategies and search terms specifically adapted to searching for a method comprising determining a defect. 
Applicant can amend the method claims to incorporate all the subject matter of the corresponding apparatus claims (e.g. the limitations involving the tip dresser), and the examiner can withdraw the restriction and examine both sets of claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 mentions a tip dresser but it isn’t recited as a component of the apparatus. In other words, claim 7 says that the apparatus comprises an inspection block, a color sensor, and a controller, but nowhere in claim 7 does it say that it comprises a tip dresser. This suggests that the tip dresser is a part of the intended use of the apparatus (to be adjacent to the tip dresser); however, in dependent claim 10, it says the tip dresser further comprises additional elements, which suggests that the tip dresser might be a component of the claimed apparatus. This is in contrast with the tip dresser not be positively recited (as previously explained; for example, it’s not listed as an element of the apparatus and it is not separately indented), which creates a lack of clarity that renders the scope of the claims indefinite. For the sake of examination, the examiner interprets the claimed apparatus (of claims 7-10) as comprising a tip dresser in addition to the other elements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Gwon (KR 101326033) or, in the alternative, under 35 U.S.C. 103 as obvious over Gwon in view of Jeong (US 20160171681 A1).
Regarding claim 7, Gwon teaches a welding tip inspection apparatus, comprising: 
an inspection block (300) disposed adjacent to a tip dresser (200) that dresses a front end of a welding tip (10, 15; paragraph 18 of attached translation); 
a color sensor (300, 310) configured to irradiate light to the front end of the welding tip dressed by the tip dresser and receive reflected light reflected from the front end of the welding tip (paragraph 20-21; color in paragraph 46; “detecting a specific color using a fiber sensor” in paragraphs 8-14); and 
a controller electrically connected to the color sensor and configured to analyze a wavelength of each color of the reflected light received by the color sensor (determining defected state based on changes in color by fiber sensor in paragraphs 8-14 corresponds to the analyzing a wavelength; control box connected to the fiber optic sensor as described in paragraphs 8-14).  

    PNG
    media_image1.png
    635
    515
    media_image1.png
    Greyscale

For the reasons given above, the examiner considers Gwon as anticipating the claim. Alternatively, if one were to consider Gwon as not teaching a controller configured to analyze a wavelength, Jeong is also directed to a welding tip inspection apparatus (title). Jeong teaches a controller (90) electrically connected to a color sensor and configured to analyze a wavelength of each color of the reflected light received by the color sensor (paragraphs 109 and 126). Furthermore, Jeong teaches that the controller provides the benefit of facilitating the analysis and determining the state of the tip (paragraph 126). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a controller electrically connected to the color sensor and configured to analyze a wavelength of each color of the reflected light received by the color sensor in order to automatically and precisely determine the state of the tip.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon and Jeong as applied to claim 7 above, and further in view of Dong (KR 20120135801 A).
Regarding claims 8-9, Gwon teaches: 8) the tip dresser and the inspection block are disposed parallel to each other positioned by a bracket (figure 1; parallel in the vertical direction); and 9) the bracket has a first coupling portion coupled to the tip dresser and a second coupling portion coupled to the inspection block (figure 1 illustrates that the bracket connects inspection block 300 and tip dresser 200 with one side connected to each).
For the reasons given above, the examiner considers Gwon as teaching the above limitations. Alternatively, Dong is also directed to a welding tip inspection apparatus (paragraph 1 of attached translation). Dong teaches: 8) a tip dresser (30, including element 32, as described in paragraph 89) and an inspection block (sensor device 100) are disposed parallel to each other (100 is in a same horizontal and a same vertical plane as elements of the tip dresser, as seen in figure 2) positioned by a bracket (200; paragraph 89); and 9) the bracket (200) has a first coupling portion coupled to the tip dresser (32 of 30) and a second coupling portion coupled to the inspection block (100). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the tip dresser and the inspection block are disposed parallel to each other positioned by a bracket, and the bracket has a first coupling portion coupled to the tip dresser and a second coupling portion coupled to the inspection block in order to ensure the different portions of the system maintain proper alignment.

    PNG
    media_image2.png
    708
    678
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    891
    567
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gwon and Jeong as applied to claim 7 above, and further in view of Nastasi (US 20030015501 A1).
Regarding claim 10, Gwon teaches the tip dresser (200) further comprising a body supported by a support frame.
Gwon doesn’t explicitly teach a cutter tool disposed within in the body to dress the front end of the welding tip; and a driving motor configured to actuate the cutter tool.
Nastasi is also directed to a welding tip inspection apparatus (abstract and figures). Nastasi teaches a tip dresser (32) comprising a cutter tool (spinning blades, paragraph 34) disposed within in the body to dress the front end of the welding tip and a driving motor (paragraph 34) configured to actuate the cutter tool.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the tip dresser comprises a cutter tool disposed within in the body to dress the front end of the welding tip; and a driving motor configured to actuate the cutter tool, in order to quickly and accurately dress and polish the tip.
Additional Prior Art
DE 102006028849 A1 teaches having connecting components be brackets (7, 3
KR 20110072894 A discloses a bracket (53) that fixes a tip dresser

    PNG
    media_image4.png
    549
    482
    media_image4.png
    Greyscale

KR 20120064387 A /kr 101194959

    PNG
    media_image5.png
    593
    490
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    701
    571
    media_image6.png
    Greyscale


KR 101326033 B1 discloses a tip dresser (200) and a tip tester (300)
KR 101577638 B1 teaches “color sensor (tip fiber sensor) with a built-welding tip dressing testing device for testing the dressing condition of the welding tips”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877